Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 1 of 10 PageID #: 1927




                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       BEAUMONT DIVISION
                                                                                                        ZOjs
Ralph ynn Ferguson, Jr,
Plaintiff                                                                             tJYv


v.                                                                CIVIL ACTION NO. I:16cv272

ERIC MARCINE DUNN, et al
Defendants.                                                                                  Jury Requested

                                    PLAINTIFF S SUR-REPLY TO
                          DEFENDANT DUNN S REPLY TO
                           PLAINTIFF S RESPONSE TO
              MOTION FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT
                                              Document 200

TO THE HONORABLE JUDGE OF THIS COURT:

       Plaintiff, Ralph Lynn Ferguson, Jr., (hereafter "Plaintiff’ or Ferguson ) in the above described

and numbered cause, timely files this Plaintiff's Sur-Reply to Defendant Dunn’s Reply to Plaintiff’s

Response to Motion for Summary Judgment with Brief in Support Document 200 and in support would

show this Court the following:

                                        STATEMENT OF CASE

1. Plaintiff brings suit for violations of Plaintiffs Constitutional rights pursuant to 42 U.S.C.

§ 1983. This Court has previously dismissed all named defendants and all claims except for two claims

against defendant Dunn. These two remaining claims against defendant Dunn for unlawful seizure and

unlawful search of Plaintiff's car arise from defendant Dunn who while acting under color of law as a

Texas Department of Public Safety officer initiated a traffic stop of Plaintiff albeit not related to

commercial use of the roads and not related to for hire use of the roads and in the course of the traffic

stop arrested Plaintiff for a non-arrestable ancillary charge on August 5, 2014.

 i
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 2 of 10 PageID #: 1928




                                   ISSUES BEFORE THE COURT

2. Whether defendant Eric Marcine Dunn (herein Dunn) violated clearly established law in seizing

and searching Plaintiffs car and thus acted outside the scope of Dunn's duties as an officer of the

DEPARTMENT OF PUBLIC SAFETY of the state of Texas (herein DPS) and therefor not enti ed to

summary judgment based upon qualified immunity?

                                         BRIEF IN SUPPORT

       Plaintiffs sur-reply to defendant Dunn's reply in unnumbered paragraph titled
 Plaintiff s Response Paragraphs 5-10 .
3. Plaintiff understands this Court's determination was a suggestion and not an order and was

based on facts that may not have been readily available to this Court until Dunn's summary judgment

motion and Plaintiffs response were filed into the record.

4. Dunn is attempting to mislead this Court by altering Plaintiff's argument and omitting pertinent

parts of the wording of Texas Transportation Code found at Section 545.305(8), in particular and the

officer is required bv law to take the erson into custody .

5. Plaintiff has argued that Plaintiff was under no obligation to produce a license on demand

because Plaintiff is not entered into a contract via a “driver license compelling Plaintiff to produce a

license on demand nor to waive Plaintiff's right not to identify.

6. Dunn has not alleged that Dunn could have arrested Plaintiff for any mandatory arrestable

offense, Dunn chose to arrest Plaintiff and Section 545.305(8) ibid, does not authorize Dunn to seize

Pl intiffs car when the arrest is not required .

7. Even if Dunn would have had probable cause to arrest Plaintiff which Plaintiff adamantly

denies, the allegations Dunn did arrest for and any “could have arrested for” allegations have not been

over any alleged mandatory arrestable offense(s). Section 545.305(8) is a limiting statute which Dunn



                                                     2
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 3 of 10 PageID #: 1929




exceeded when Dunn seized Plaintiffs car without first offering Plaintiff then arrested the opportunity

to have Plaintiffs own car removed from the place where Dunn directed Plaintiff to park.

       Plaintiffs sur-reply to defendant Dunn's reply in unnumbered paragraph titled
 Plaintiff s Response Paragraphs 11-16 .
8. Dunn's heavy reliance on the Court has already cited as the appropriate standard Trent v.

Wade, Colorado v. Bertine, and South Dakota v. Opperman does not take into account that statement as

a suggestion made before the summary judgment motion and Plaintiffs response that are now a part of

the record.

9. Plaintiff reads this Court s Report and Recommendation Granting Motions to Dismiss in Part

D.E. 169, at page 12 differently than Dunn thus: “Accordingly, Ferguson has stated a plausible Fourth

Amendment claim for unlawful seizure of his vehicle, and this claim should not be dismissed. .

10. Dunn is again attempting to mislead this Court in light of the record by stating that Trent v.

Wade, 776 R3d 368, 387 n. 13 (5th Cir. 2015) “That is exactly the case herein.” when in fact the

differences are profound as stated in Plaintiffs response to Dunn's motion for summary judgment DE

198, including at who's direction Plaintiffs car was parked in the location from which it was towed.

       Plaintiff's sur-reply to defendant Dunn's reply in unnumbered paragraph titled
“Plaintiff s Response Paragraphs 17-19 .
11. Plaintiffs sur-reply in the above paragraph applies the very same as this paragraph by Dunn.

12. Plaintiff is not challenging authority of police to seize and remove from the streets vehicles and

or cars impeding traffic or threatening ublic safet and convenience however Plaintiff is challenging

Dunn's assertion that inapplicable case law which “may” allow seizure under certain conditions would

supersede clearly established applicable statute law which limits the authority to seize.

       Plaintiff's sur-reply to defendant Dunn's reply in unnumbered paragraph titled
“Plaintiff’s Response Paragraph 23 .


                                                    3
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 4 of 10 PageID #: 1930




13. Plai tiff has made no such assertion. From Plaintiffs Response DE 198 para. 23, Plaintiff does

not dispute that the impound must be “lawful . Plaintiff has shown that case law Dunn relies upon to

search Plaintiff's car only applies to cars which have been lawfully seized aka impounded and Section

545.305(8) ibid clearly limits Dunn's authority to seize cars including Plaintiff s car and that Dunn

exceeded that limit.

14. Dunn states, As discussed previously, the arrest of Ferguson was lawful for failing to provide

his driver s license, Plaintiff reserves the right to contest the Court s ruling regarding this issue.

       Plaintiff's sur-reply to defendant Dunn's reply in unnumbe ed paragraph titled
“Plaintiff s Response Paragraphs 25-26”.
15. Defendant Dunn uses the Supreme Court case Scott v. Harris, 550 U.S. 372, 379 (2009), to

express of Dunn's cruiser recording “the video shows what the video shows.” Plaintiff agrees “the

video shows what the video shows” including but not limited to the following facts:

16. Dunn using emergency flashers on Dunn's cruiser to control where Plaintiff parked @ 0:02:28.

17. Plaintiff cooperating with Dunn's request for Plaintiff to stop Plaintiff's car @ 0:02:28.

18. Dunn informs Plaintiff that Dunn is detaining Plaintiff [for a criminal investigation] @ 0:04:49

and @ 0:06:23 @ 0:21:20.

19. Dunn radios Newton Sheriff Department dispatch for backup law enforcement @ 0:07:36.

20. Dunn makes determination that Plaintiff is a “Republic of Texas Type Individual” and informs

Newton Sheriff Department dispatch of same @ 0:07:55.

21. Dunn radios Newton Sheriff Department dispatch for a wrecker to the scene where Dunn has

stopped Plaintiff @0:14:23.

22. Dunn's indifference to or incompetence of Texas Transportation Code Section 545.305(8) @

0:14:23.



                                                      4
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 5 of 10 PageID #: 1931




23. Plaintiff making no verbal or physical threats or movements at any time toward anyone

including law enforcement the entire time of the stop.

24. Dunn after having arrested Plaintiff for an alleged criminal act continues Dunn's criminal

investigation of Plaintiff by searchin the interior of Plaintiff's car for evidence of criminal activity and

or evidence for confirming Dunn's determination that Plaintiff would be a Republic of Texas Type

Individual . From @ 0;52;30 through to @ 1:10:12

25. Dunn documenting the personal effects in Plaintiffs car for the purpose of profiling Plaintiff as

a “Republic of Texas Type Individual”, not conducting an inventory search @ 0:52:30 to @ 1:10:12.

26. Dunn receiving a telephone call from named defendant Steve Holloway (dismissed) and acting

as Dunn's supervisor with the DPS, asking if Dunn had found the thing(s) in Plaintiff's car that the two

of them Dunn and Holloway had discussed in a previous telephone call about Plaintiff @ 1:02:50.

27. Dunn having not found any evidence of criminal activity and or evidence of confirming Dunn's

determination that Plaintiff would be a “Republic of Texas Type Individual” in the interior of Plaintiff's

car then searches Plaintiff's car's engine compartment for evidence of criminal activity and or evidence

that Plaintiff would be a “Republic of Texas Type Individual” @ 1:09:20. See Plaintiff's Exhibit 1

Defendant Dunn's Response to Plaintiff's Second Request for Admissions Response to Request 25,

attached hereto. By Dunn's own admission the search of a car's engine compartment is not part of an

inventory search.

28. Dunn searching nearly every inch of Plaintiff's car however, in Dunn's response to Interrogatory

7, see Plaintiff's Exhibit 2 Defendant Dunn's Supplemental Responses to Plaintiff's Second Set of

Interrogatories attached to Plaintiff's response DE 198, Dunn states “Only items readil visible were

either audibly noted or documented.” in regards to what was searched however this is clearly not true.

29. Therefor “the video shows what the video shows” which is Dunn was not conducting an


                                                     5
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 6 of 10 PageID #: 1932




inventory search and Dunn exceeded the limits of Section 545.305(8) ibid.

        Plaintiff's sur-reply to defendant Dunn's reply in unnumbe ed paragraph titled
 Plaintiff s Response Paragraph 29 .
30. Dunn is misrepresenting Plaintiffs response in Plaintiff's DE 198. Dunn's reasoning for seizing
Plaintiff's car was not to cover-up as Dunn misrepresents but to justify Dunn's suspicion(s),

determination(s) and or mere statement(s) that Plaintiff would kill Dunn and or that Plaintiff was a
“Republic of Texas Type Individual”.

31. South Dakota v. Opperman, 428 U.S. 364 (1976) at Footnote 5 “The probable-cause approach is

unhelpful when analysis centers upon the reasonableness of routine administrative caretaking functions,

particularly when no claim is made that the protective procedures are a subterfuge for criminal

investigations, (emphasis added) Plaintiff does claim that Dunn did search for evidence of cri inal

activity and the claim is supported by the evidence on the record.


32. It is reasonable to infer from the fact that Dunn determined that Plaintiff was a Republic of

Texas Type Individual, the fact the Dunn exceeded the limits of 545.305, the fact that Dunn informed

his supervisor that he had not found in Plaintiff's car what Dunn and the supervisor had previously

discussed and the fact that Dunn searched Plaintiff's car's engine compartment after not finding the

thing Dunn was looking for in the interior of Plaintiff's car and doing so as the video shows without so

much as a second thought that Dunn intended to search Plaintiff's car for evidence of criminal activity

from the moment that Dunn determined that Plaintiff was a Republic of Texas Type Individual.

33. Dunn seized Plaintiffs car in violation of clearly established law. Because Dunn did not

lawfully posses Plaintiff's car any search of Plaintiff's car by Dunn was also a violation of Plaintiff's

rights. Also, the search itself that Dunn conducted of Plaintiff s car was not performed to standard

inventory search procedures and thus the search was not a standard inventory search.

                                             CONCLUSION

                                                     6
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 7 of 10 PageID #: 1933




       Defendant Dunn s motion for summar judgment should be denied as a matter of law and

significant fact issues remain.




                                                Respectfully submitted.




                                                By:
                                                Ralph Lynn Ferguson, Jr. Pro se
                                                1192 Highway 27
                                                DeRidder, Louisiana 70634
                                                ralphsemail@hushmail.com
                                                Phone: 337.462.2615
                                                Fax: 337.462.0541




                                               7
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 8 of 10 PageID #: 1934




                               UNITED STATES DISTRICT COURT
                                EASTER DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr,                       §
Plaintiff                                      §
                                               §
V.                                             §          CIVIL ACTION NO. I:16cv272
                                               §
ERIC MARCINE DUNN, et al                       §
Defendants.                                    §                                Jur Requested

                          PLAI TIFF S SUR-REPLY TO
                         DEFENDANT DUNN S REPLY TO
                          PLAINTIFF S RESPONSE TO
              MOTIO FOR SUMMARY JU GMENT ITH BRIEF IN SUPPORT
                                         Document 200




                                           EXHIBIT 1

              Defendant Dunn's Response to Plaintiffs Second Request for Admissions
                                     Response to Request 25.
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 9 of 10 PageID #: 1935




  Plaintiff.

  Response: Object as not relevant to the remaining claims.

   Request 21: Admit or deny that on August 5,2014, dur ng your initiated encounter against Plaintiff

  your believed that Plaintiff was either going to shot you or going to attempt to shot you.

   Response: Object as not relevant to the emaining claims.

   Request 22: Admit or deny that on August 5,2014, during your initiated encounter against Plaintiff

   you called for backup because you feared tor your life.

   Response. Object as not relevant to the re aining cl ims.

   Request 23: Admit or deny that on August 5,2014, du ing your initiate encounter against Plaintiff

   you feared for your life because you decided that Plaintiff was a Republic ot Texas ype

   Individ al.

   Response: Object as not relevant to the emaining claims.

   Request 24: Ad it or deny that on August 5, 2014, you called for traffic control before your

   warrant-less arrest of Plaintiff for an alleged violation of Penal Code 38.02 Failure to Idntify.

   Response. Object as not relevant to the remaining claims.

   Re uest 25: Admit or deny that it is not standard procedure to inventory a car s engine compartment.

   Res onse: Admit.

   Request 26: Admit or deny that prior to actually arresting Plaintiff on August 5, 2014, you had no

   legal authority to demand Plaintiff exit his car.

   Response: Object as not relevant to the remaining claims.

   Request 27: Admit or deny that you were in fear for your life and that you feared Plaintiff had a

   lethal weapon that you feared could and would have been used against you.

   Response: Object as not relevant to the remaining claims.
Case 1:16-cv-00272-MAC-ZJH Document 201 Filed 12/20/18 Page 10 of 10 PageID #: 1936




                                    CERTIFICATE OF SERVICE

        I certify that on December 20, 2018, a copy of Plaintiff's Sur-Reply to Defendant Dunn s Reply
to Plaintiff’s Response to Motion for Summary Judgment with Brief in Support Docu ent 200 was
served on the following via USPS.

Seth Byron Dennis
Attorney General's Office
PO Box 12548
Capitol Station
Austin, TX 78711




                                                             Ralph Lynn Ferguson, Jr.
